Case:19-19802-JGR Doc#:318 Filed:12/17/20               Entered:12/17/20 14:59:33 Page1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:                              )     Case No. 19-19802 JGR
                                     )
 PEAK SERUM, INC.,                   )     Chapter 11
                                     )
                        Debtor.      )
 ______________________________________________________________________________

         JOINT APPLICATION TO EMPLOY SENDER & SMILEY, LLC AND
           COHEN & COHEN, P.C. AS ATTORNEYS FOR THE TRUSTEE
 ______________________________________________________________________________

        Jay Roderick, Chapter 11 trustee (“Trustee”) of the Peak Serum, Inc. bankruptcy estate
 (the “Estate”), hereby seeks authorization from this Court to employ the law firms of Sender &
 Smiley, LLC (“S&S”) and Cohen & Cohen, P.C. (“C&C”) as counsel for the Trustee pursuant
 to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014, and L.B.R. 2014-1, and states as follows:

        1.      A voluntary bankruptcy proceeding was commenced by Peak Serum,Inc.
 (“Debtor’) on November 13, 2019. ECF No. 1. Thereafter, the Trustee was appointed as the
 Chapter 11 trustee for the Debtor’s Estate on December 14, 2020. ECF No. 315.

        2.      The Trustee desires to hire the law firms of S&S and C&C to handle general
 representation of the Trustee and litigation matters arising in this case.

         3.     The firms of S&S and C&C are available to provide the necessary services. John
 C. Smiley, of S&S, shall be the lead attorney for the Trustee in this case. In order to provide an
 efficient and cost-effective representation of the Trustee Katharine Sender, of C&C, shall
 provide services that can be accomplished at a lower billing rate. Mr. Sender, of S&S, and Mr.
 Cohen, of C&C, are not expected to have regular involvement in the case, however, they will be
 available as needed.

          4.    The professionals’ hourly rates for the services referenced above are as follows:

                John C. Smiley                $550 per hour
                Harvey Sender                 $550 per hour
                Robertson B. Cohen            $400 per hour
                Katharine S. Sender           $295 per hour
                Paralegals                    $115 per hour

 All compensation to the professionals shall be subject to approval by the Court after additional
 motion and notice.
Case:19-19802-JGR Doc#:318 Filed:12/17/20                 Entered:12/17/20 14:59:33 Page2 of 4




         5.     11 U.S.C. § 327(a) provides for the employment of one or more attorneys or law
 firms that do not hold or represent an interest adverse to the bankruptcy estate who are
 disinterested persons, to represent or assist the Trustee in carrying out his duties.

         6.     Employment of S&S and C&C, including, inter alia, John C. Smiley and
 Katharine Sender, is necessary and beneficial to the Estate and its creditors for the purpose of
 representing the Trustee in general and litigation matters arising in this case. John C. Smiley and
 Katharine Sender are experienced in cases of this type, which will minimize the impact on the
 Estate.

         7.      To the best of S&S and C&C’s knowledge, it and its employees have no
 connection or conflict of interest between S&S, C&C, and the bankruptcy estate, the Debtor,
 creditors, any other party in interest, their respective attorneys and accountants, the United States
 Trustee’s office, or any person employed in the office of the United States Trustee, except John
 C. Smiley, Harvey Sender, and Robertson Cohen serve as a Chapter 7 panel trustees for the
 Office of the United States Trustee in other matters. See attached Affidavits of John C. Smiley
 and Katharine S. Sender.

        8.     S&S and C&C are disinterested persons qualified to be employed under § 327(a)
 and F.R.B.P. 2014(a). See attached affidavits of Katharine S. Sender and John C. Smiley.

       9.     The Trustee asserts that appointment of S&S and C&C and approval of this
 application under 11 U.S.C. § 327(a) is in the best interests of the estate.

        10.     S&S and C&C request their employment be approved effective as of the date of
 this Application, the date they first provided services to the Trustee in connection with this case.
Case:19-19802-JGR Doc#:318 Filed:12/17/20              Entered:12/17/20 14:59:33 Page3 of 4




         WHEREFORE, the Trustee requests that Sender & Smiley, LLC and Cohen & Cohen,
 P.C. be appointed to act as counsel for the Trustee effective as of the date of this Application,
 and for such other and further relief as to this Court may seem just and proper.

        Dated this 17th day of December, 2020

                                             SENDER & SMILEY, LLC

                                             By: /s/ John C. Smiley
                                             600 17th Street, Suite 2800 South
                                             Denver, CO 80202
                                             Telephone: (303) 454-0540
                                             Fax: (303) 568-0102
                                             E-mail: jsmiley@sendersmiley.com


                                             COHEN & COHEN, P.C.

                                             /s/Katharine S. Sender
                                             Katharine S. Sender, 47925
                                             Cohen & Cohen P.C.
                                             1720 S Bellaire St, Suite 205
                                             Denver, CO 80222
                                             Phone: (303) 933-4529
                                             Email: ksender@cohenlawyers.com

                                             Proposed counsel for Chapter 11 trustee
Case:19-19802-JGR Doc#:318 Filed:12/17/20              Entered:12/17/20 14:59:33 Page4 of 4




                                CERTIFICATE OF SERVICE

         The undersigned certifies that on December 17, 2020, I served by prepaid first class mail
 a copy of the JOINT APPLICATION TO EMPLOY SENDER & SMILEY, LLC AND
 COHEN & COHEN, P.C. AS ATTORNEYS FOR THE TRUSTEE and proposed order on
 all parties against whom relief is sought and those otherwise entitled to service pursuant to the
 Fed. R. Bankr. P. and the L.B.R. at the following addresses:

 US Trustee                                       Alison Goldenberg
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout St., Ste. 12-200                      1961 Stout St., Ste. 12-200
 Denver, CO 80294-6004                            Denver, CO 80294

 Peak Serum, Inc.                                 Aaron A Garber
 6598 Buttercup Dr., Unit 3                       2580 West Main Street, Suite 200
 Wellington, CO 80549                             Littleton, CO 80120

 Thomas Kutrubes                                  Trustee
 3602 Voyager Lane                                Jay Roderick
 Fort Collins, CO 80528                           767 Moose Creek Way
                                                  Galt, CA 95632
                                                  404-576-9897


                                                     /s/ Camille Buckley
                                                     Camille Buckley, Paralegal
